Citation Nr: 0714619	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  99-00 271A	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Entitlement to service connection for cervical cranial 
syndrome, thoracic disc herniation, lumbar disc displacement, 
subluxation to C1, T9, and L5, degenerative disc disease at 
L5-S1, and lumbalgia with paresthesia.  

2.	Entitlement to special monthly compensation based on aid 
and attendance.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from August 1964 to September 
1968, and from November 1969 to September 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The Board remanded this matter for further development 
in June 2001.  


FINDINGS OF FACT

1.	The veteran's spinal disorders are related to service.  

2.	The veteran is not blind, he is not bedridden as a result 
of his service-connected disabilities, nor does he have loss 
of use of both feet or one hand and one foot as the result of 
his service-connected disabilities.  

3.	The veteran needs of regular aid and attendance.

4.	The veteran's need of regular aid and attendance arises 
from his non-service-connected disorders.  


CONCLUSIONS OF LAW

1.	Spinal disorders were incurred in active service.  38 
U.S.C.A. §§ 1110, 1154, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2006).  

2.	The criteria for an award of special monthly compensation 
based on the need for the regular aid and attendance of 
another person have not been met. 38 U.S.C.A. § 1114(l)(s) 
(West 2002); 38 C.F.R. §§ 3.350(b)(i), 3.352(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for spinal 
disorders and special monthly compensation (SMC) for his 
service-connected disorders.  

I.  Veterans Claims Assistance Act of 2000

With regard to the service connection claim, the Board notes 
at the outset that while VA may not be in complete compliance 
with every aspect of the Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002) 
(VCAA), the Board has determined that the evidence supports a 
grant of the benefits sought.  Consequently, any lack of 
notice and/or development under the VCAA for that particular 
claim cannot be considered prejudicial to the veteran, and 
remand for such notice and/development would be an 
inefficient use of VA time and resources.  

The Board will address VCAA for the SMC claim however.  For 
this claim, the Board must determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the VCAA and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from the RO dated in October 2005 and March 2006.  38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  VA informed the 
veteran of the elements comprising his SMC claim and of the 
evidence needed to substantiate his claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA 
requested from the veteran relevant evidence, or information 
regarding evidence pertaining to the appeal which the RO 
should obtain for the veteran (the Board also finds that the 
veteran was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  And VA advised the 
veteran of the respective duties of the VA and of the veteran 
in obtaining evidence needed to substantiate his claim.  

The Board notes a deficiency with VCAA notification, however.  
Full notification - i.e., notification regarding effective 
dates - was not provided to the veteran until March 2006, 
after the initial adjudication of his claim in December 2005.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(VCAA notice must be provided to a claimant before the 
initial unfavorable RO decision).  Nevertheless, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision here.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  In accordance with Mayfield, the RO 
readjudicated the veteran's claim in the August 2006 
Statement of the Case, which followed the March 2006 notice 
regarding effective dates.  See Dingess/Hartman, supra.  This 
readjudication complies with the remedial actions outlined in 
Mayfield.  See Mayfield, 444 F.3d 1328.  Moreover, the Board 
will deny the veteran's claim so no effective date will be 
assigned here for the SMC claim.  As such, no prejudice has 
been incurred here.      

In sum, the Board finds that VA satisfied VCAA notification 
requirements here despite the timing of the notice.   

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate a 
claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating such a 
claim.  38 U.S.C.A. § 5103A.  The VCAA provides that the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary, as further 
defined by statute, to make a decision on the claim.  38 
U.S.C.A. § 5103A (West 2002). 

In this matter, the RO obtained medical evidence relevant to 
the appeal, and provided the veteran with compensation 
examinations for his claim.  Accordingly, the Board finds 
that no further action is necessary to meet the requirements 
of the VCAA.

II.  The Merits of the Veteran's Claim for Service Connection

Since 1997 the veteran has claimed that current spinal 
disorders relate to his service in Vietnam.  In the April 
1998 rating decision on appeal, the RO denied his claim.  For 
the reasons set forth below, the Board disagrees with this 
decision, and finds a service connection finding warranted 
here.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  When a veteran seeks service connection for 
a disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(West 2002); 38 C.F.R. § 3.303(a) (2006).  Certain 
conditions, such as hypertension, will be presumed to have 
been incurred in service if manifested to a compensable 
degree within one year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

To establish service connection for a disability, a claimant 
must submit the following:  First, medical evidence of a 
current disability.  Second, medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease.  And third, medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this matter, the Board has reviewed in the claims file the 
many medical treatment records and reports, both private and 
VA.  The Board finds that private and VA medical evidence of 
record supports the veteran's claim to current spinal 
disorders.  August 1995 private Magnetic Resonance Imaging 
shows evidence of a thoracic spine disorder.  A December 1997 
letter from the veteran's private chiropractor diagnosed the 
veteran with cervical cranial syndrome, thoracic disc 
herniation, lumbar disc displacement, subluxation to C1, T9, 
and L5, degenerative disc disease at L5-S1, and lumbalgia 
with paresthesia.  These diagnoses were repeated in a July 
1999 letter from the veteran's private chiropractor, who also 
detailed the veteran's treatment regimen.  A June 2003 VA 
compensation examination report noted cervical, dorsal, and 
lumbar strain with thoracic and lumbar disc disease.  And 
these diagnoses were later repeated in a January 2005 VA 
compensation examination report.  As no medical evidence of 
record challenges this medical evidence, the Board finds the 
record clear that the veteran has current spinal disorders.    

The Board finds that the record supports his claim that he 
incurred these disorders in service, moreover.    

The veteran claims that he incurred his spinal injuries as a 
result of combat operations he participated in which involved 
crawling through tunnels in Vietnam.  In addressing this 
issue, the Board must consider the evidence of record showing 
that the veteran engaged in combat.  In doing so, the Board 
will address 38 U.S.C.A. § 1154(b) (West 2002).  38 U.S.C.A. 
§ 1154(b) provides that in the case of veterans of combat, VA 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service, satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service-connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  See also 38 C.F.R. § 
3.304(d) (2006).

The term "combat" is defined to mean "a fight, encounter, 
or contest between individuals or groups" and "actual 
fighting engagement of military forces."  VAOPGCPREC 12-99 
(Oct. 1999) citing WEBSTER'S THIRD NEW INT'L DICTIONARY 452 
(1981).  The phrase "engaged in combat with the enemy" 
requires that the veteran "have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  
VAOPGCPREC 12-99.  Whether or not a veteran "engaged in 
combat with the enemy" must be determined through recognized 
military citations or other supportive evidence.  

In this case, the Board finds that the record does not 
preponderate against the veteran's claim that he engaged in 
combat with the enemy.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  As noted on his DD Form 214, he was awarded a Purple 
Heart Medal for injuries to his hand received during combat.  
And, as noted in the January 1977 rating decision granting 
service connection for the hand injury, service medical 
records show that the veteran was diagnosed with mild combat 
fatigue syndrome.  As such, and as the veteran must be 
afforded the presumption under 38 U.S.C.A § 1154, the Board 
finds that the veteran did incur during service the claimed 
injuries to his spine.  His claimed injuries are not 
inconsistent with the circumstances, conditions, or hardships 
of his combat service in Vietnam.  And no clear and 
convincing medical evidence of record rebuts the veteran's 
plausible claims.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).    
       
Rather, the medical evidence of record supports the veteran's 
claim that his current spinal disorders are related to 
service.  Three medical professionals commented on the 
veteran's claim to nexus - the private chiropractor in his 
December 1997 and July 1999 letters, and the June 2003 and 
January 2005 VA examiners.  The private examiner is express 
in stating that service caused the veteran's disorders, while 
the VA examiners merely stated that they were unable to 
determine etiology of the veteran's spinal disorders.  Given 
this medical evidentiary background, the Board could not find 
that the medical evidence preponderates against the veteran's 
claim to nexus here.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Alemany, supra.   

As such, service connection is warranted for the veteran's 
spinal disorders 

III.  The Merits of the Veteran's Claim to Special Monthly 
Compensation

The veteran seeks entitlement to special monthly compensation 
based on his need for regular aid and attendance from his 
spouse.  In the December 2005 rating decision on appeal, the 
RO denied the veteran's claim.  For the reasons set forth 
below, the Board agrees with the RO.  

Compensation at the aid and attendance rate is payable when 
the veteran, due to service-connected disability, has 
suffered the anatomical loss or loss of use of both feet or 
one hand and one foot, or is blind in both eyes, or is 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance.  38 U.S.C.A. § 1114(l) (West 
2002).  

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the claimant to 
dress or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which, by 
reason of the particular disability, cannot be done without 
aid; inability of the claimant to feed himself/herself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers inherent in his/her daily environment.  
"Bedridden" is defined as that condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  Id.   

It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his/her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a) (2006).

In the present case, service connection is in effect for 
post-traumatic stress disorder (PTSD) rated as 50 percent 
disabling, for post-operative residuals of shell fragment 
wound to the right hand, with damage to muscle group IX and 
ulnar nerve involvement, which is rated as 40 percent 
disabling, and, as a result of this decision, for various 
spinal disorders.  The veteran has also been granted a total 
disability rating based on individual unemployability since 
August 2001.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  The 
veteran has many other disorders - not service connected - to 
include heart, lung, gastrointestinal, neurological, renal, 
sleep, cholesterol, and lower extremity disorders.  

The record is clear that the veteran has his sight, is not 
bedridden, and does not have the anatomical loss or loss of 
use of both feet or one hand and one foot.  38 U.S.C.A. § 
1114(l).  VA medical records dated since 2003, and VA 
compensation examination reports dated in January and 
February 2005, demonstrate that the veteran has his eyesight, 
that he has use in each of his upper and lower extremities, 
that he is capable of ambulating on his own, that his is not 
permanently or regularly hospitalized, that he moves via 
wheelchair and scooter, that he can leave his home for 
medical appointments, and that he does not complain of 
dizziness, bowel or bladder incontinence, or loss of memory.  

But the record is also clear that the veteran is "in need of 
regular aid and attendance."  38 U.S.C.A. § 1114(l).  The 
record demonstrates that the veteran's spouse regularly 
assists the veteran in dressing and undressing, in cleaning, 
in eating, and in attending to the wants of nature.  38 
C.F.R. § 3.352(a).  In fact, the February 2002 VA examiner 
commenting on the veteran's PTSD found that the veteran "is 
currently nearly totally dependent on his wife to help him 
with activities of daily living."  

Nevertheless, special monthly compensation is not due here.  
The medical evidence shows that the veteran's need for aid 
and attendance from his spouse arises from his non-service-
connected disorders.  The February 2005 VA compensation 
examiner addressing the veteran's SMC claim attributed the 
veteran's total disability and unemployability to his 
cardiomyopathy.  The February 2005 VA examiner addressing the 
increased rating claim for the right hand disorder noted the 
veteran's need for continual nasal oxygen due to his chronic 
obstructive pulmonary disease (COPD).  And the VA examiner 
conducting the PTSD examination in February 2005 found that 
the veteran's total reliance on his spouse was due to the 
non-service-connected cardiac disorder, pulmonary disorder, 
and Meige's syndrome.  This psychiatry examiner then stated 
that, absent the veteran's physical disorders, his PTSD would 
likely be of moderate severity.    

Finally, the Board notes that the VA medical treatment 
records reflecting care following the January/February 2005 
VA compensation examinations predominantly reflect treatment 
for the veteran's cardiac and pulmonary disorders.  This also 
reinforces the Board's finding that the veteran's primary 
disabling disorders are non-service connected.  

In sum, though the service-connected PTSD, hand, and spinal 
disorders cause the veteran discomfort and disability, it is 
his other disorders that cause his regular dependence on his 
spouse.  The Board finds that the evidence is not evenly 
balanced in this case and that the benefit of the doubt 
doctrine is not for application.  The Board concludes that 
the requirements for special monthly compensation based on 
the need for regular aid and attendance of another person are 
not met.  38 U.S.C.A. § 1114(l)(s); 38 C.F.R. § 3.352 (2006).

	(CONTINUED ON NEXT PAGE)

ORDER

1.	Entitlement to service connection for cervical cranial 
syndrome, thoracic disc herniation, lumbar disc displacement, 
subluxation to C1, T9, and L5, degenerative disc disease at 
L5-S1, and lumbalgia with paresthesia is granted.  

2.	Entitlement to special monthly compensation based on aid 
and attendance is denied.    



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


